Proceeding pursuant to CPLR article 78 to review a determination by respondent dated June 21, 1984, made after a hearing, which revoked petitioners’ registration and certification for the commercial application of pesticides.
Determination confirmed and proceeding dismissed on the merits, with costs.
After a hearing, respondent found that petitioners violated State regulations by misapplying the pesticide chlordane in 16 separate instances in which homes in Nassau and Suffolk Counties became contaminated as a result. The respondent Commissioner thereafter revoked the registration and certification of petitioners for commercial pesticide application.
Substantial evidence supports the determination of the Commissioner (Matter of Pell v Board of Educ., 34 NY2d 222). The penalty of revocation was not disproportionate in light of the serious risk to public health and safety caused by petitioners’ irresponsible and reckless conduct (Matter of Pell v Board of *865Educ., supra). Petitioners’ procedural objections are without merit. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.